EXHIBIT 28
SGR ENERGY, INC. - Full Company View                                                                       Saved by Ashley Doar | 10-23-2020




Summary
Order Reference: 0011102-0200 | Report as of: 10-23-2020 | using Currency as USD




  SGR ENERGY, INC.
  Tradestyle(s): -
   ACTIVE     SINGLE LOCATION


  Address:           3707 Cypress Creek Pkwy, Suite 500,
                     Houston, TX, 77068, UNITED STATES
  Phone:             (832) 286-1524
  D-U-N-S:           02-914-9107
  In Portfolio:      No




   Failure Score                         Delinquency Score                Age of Business                   Employees


   1                                     7                                9 years                           22
   4 (in the last month)                 (No change since last month)
                                                                          2011 Year Started




  Company Pro le


  D-U-N-S                                          Mailing Address                            Employees
  02-914-9107                                      United States                              22
  Legal Form                                       Telephone                                  Age (Year Started)
  Corporation (US)                                 (832) 286-1524                             9 years (2011)
  History Record                                   Present Control Succeeded                  Named Principal
  Clear                                            2011                                       Thomas San Miguel, PRESIDENT
  Date Incorporated                                                                           Line of Business
  02-05-2016                                                                                  Whol petroleum products
  State of Incorporation
  Texas
  Ownership
  Not publicly traded




  Risk Assessment



  Overall Business Risk                                                                        Maximum Credit
                                                                                               Recommendation
                                                                                            US$ 6,500
      LOW        LOW-MODERATE         MODERATE   MODERATE-HIGH             HIGH

                                                                                          The recommended limit is based
Dun & Bradstreet Thinks...                                                                on a high probability of severe
                                                                                          delinquency or business failure.
      Overall assessment of this organization over the next 12 months:                    Guarantee Advised.
      SIGNIFICANT FINANCIAL STRESS AND PAYMENT BEHAVIOR CONCERNS
      Based on the predicted risk of business discontinuation: HIGHER-THAN-
      AVERAGE-RISK-OF-FINANCIAL-STRESS-DISCONTINUED-OPERATIONS-OR-
      BUSINESS-INACTIVITY
      Based on the predicted risk of severely delinquent payments: VERY HIGH
      POTENTIAL FOR SEVERELY DELINQUENT PAYMENTS



D&B Viability Rating
Portfolio Comparison Score
                                                                       Company's risk level is:    HIGH
                                                         9
Low Risk (1)                                         High Risk (9)     Probability that a company will go out of business,
                                                                       become dormant/inactive, or le for
                                                                       bankruptcy/insolvency within the next 12 months:
                                                                       23.00 %


Failure Score Formerly Financial Stress Score                                             Past 12 Months

                                                                                           Low
                                                                            1
Low Risk (100)                                                            High Risk (1)
Company's risk level is:    HIGH
                                                                                           High

Probability of failure over the next 12 months: 4.70 %



Delinquency Score Formerly Commercial Credit Score                                        Past 12 Months

                                                                                           Low
                                                                            7
Low Risk (100)                                                            High Risk (1)
Company's risk level is:    HIGH
                                                                                           High
Probability of delinquency over the next 12 months: 32.12 %



PAYDEX ®                                                                                  Past 24 Months

                                                                                           Low
                       64
Low Risk (100)                                                            High Risk (0)
Days Beyond Terms : 19
                                                                                           High




D&B Rating

 Current Rating as of 04-13-2020                                     Previous Rating
   Employee Size                 Risk Indicator                   Employee Size                Risk Indicator

   1R : 10 employees and         3 : Moderate Risk                1R : 10 employees and        4 : Higher than
           over                                                         over                       Average Risk




 Legal Events                                                     Trade Payments



  Events              Occurrences              Last Filed         Highest Past Due

 Bankruptcies         0                    -
 Judgements           0                    -                        US$ 3,000,000
 Liens                0                    -

 Suits                0                    -                      Highest Now Owing             Total Trade Experiences
 UCC                  22                   09-25-2020             US$ 3,000,000                 35

                                                                  Largest High Credit           Average High Credit
                                                                  US$ 3,000,000                 US$ 221,331



 Ownership


 This company is a Single Location




 Financial Overview


                                       This company does not have a Financial Summary.




 Country/Regional Insight


 United States              Risk Category

                                          LOW                      MODERATE                          HIGH
                            Low Risk                                                                              High Risk

                            The short-term economic outlook is heavily clouded by the low probability of approval for much-
                            needed scal stimulus, given the ongoing political impasse.




Risk Assessment
D&B Risk Assessment



Overall Business Risk                                                                   Maximum Credit
                                                                                        Recommendation

      LOW         LOW-MODERATE         MODERATE          MODERATE-HIGH     HIGH
                                                                                          US$ 6,500

Dun & Bradstreet Thinks...                                                              The recommended limit is based
                                                                                        on a high probability of severe
      Overall assessment of this organization over the next 12 months:                  delinquency or business failure.
      SIGNIFICANT FINANCIAL STRESS AND PAYMENT BEHAVIOR CONCERNS                        Guarantee Advised.
      Based on the predicted risk of business discontinuation: HIGHER-THAN-
      AVERAGE-RISK-OF-FINANCIAL-STRESS-DISCONTINUED-OPERATIONS-OR-
      BUSINESS-INACTIVITY
      Based on the predicted risk of severely delinquent payments: VERY HIGH
      POTENTIAL FOR SEVERELY DELINQUENT PAYMENTS




D&B Viability Rating


Portfolio Comparison Score


                                                                                                                  9
Low Risk (1)                                                                                                          High Risk (9)



Rating Con dence Level


        Robust Predictions                Decision Support                Directional                     Basic


Data Depth
     Rich Firmographics
     Extensive Commercial Trading Activity
     Basic Financial Attributes


Level of Risk                                   Probability of becoming no longer       Percentage of businesses ranked
High                                            viable                                  with this score
                                                23.00%                                  3.00%

Average probability of becoming no
longer viable
5.00%



Failure Score Formerly Financial Stress Score



                                                                                                                  1
Low Risk (100)                                                                                                        High Risk (1)
       Low proportion of satisfactory payment experiences to total payment experiences
       High number of enquiries to D&B over last 12 months
       Low Paydex Score
       Limited time under present management control
       High proportion of past due balances to total amount owing
       High proportion of slow payment experiences to total number of payment experiences


Level of Risk                     Raw Score                        Probability of Failure                 Average Probability of Failure for
High                              1312                             4.70%                                  Businesses in D&B Database
                                                                                                          0.48%
Business and Industry Trends
100
 90
 80
 70
 60
 50
 40
 30
 20
 10
   0
           NOV      DEC    JAN     FEB        MAR    APR    MAY       JUN         JUL       AUG    SEP      CURRENT
           2019     2019   2020    2020       2020   2020   2020      2020       2020       2020   2020       2020



           Failure Score




Delinquency Score Formerly Commercial Credit Score



                                                                                                                            7
Low Risk (100)                                                                                                                  High Risk (1)




       Increase in proportion of delinquent payments in recent payment experiences
       Evidence of recent payment experiences paid later than 30 days
       Limited time under present management control
       Proportion of past due balances to total amount owing
       Recent high balance past due
       Higher risk industry based on delinquency rates for this industry


Level of Risk                     Raw Score                        Probability of Delinquency             Compared to Businesses in D&B
High                              400                              32.12%                                 Database
                                                                                                          10.20%
Business and Industry Trends
100
 90
 80
 70
 60
 50
 40
 30
 20
 10
  0
          NOV      DEC       JAN       FEB      MAR       APR       MAY       JUN        JUL       AUG      SEP    CURRENT
          2019     2019      2020      2020     2020      2020      2020      2020      2020       2020     2020     2020



         Delinquency Score                    Industry Median …




PAYDEX ®                                                                                                                  Based on 24 months of data



                                                                                     Risk of Slow Pay                 Payment Behavior
                    64                                                               Low-Moderate                     Days Beyond Terms:        19
Low Risk (100)                                                    High Risk (0)


Business and Industry Trends
                                                                                                             5172 - Whol petroleum products
100
 90
 80
 70
 60
 50
 40
 30
 20
 10
  0
       NOV DEC JAN FEB MAR APR MAY JUN JUL AUG SEP OCT NOV DEC JAN FEB MAR APR MAY JUN JUL AUG SEP                      CURRENT
       2018 2018 2019 2019 2019 2019 2019 2019 2019 2019 2019 2019 2019 2019 2020 2020 2020 2020 2020 2020 2020 2020 2020 2020



         PAYDEX ®                             Industry Median …                   Industry Upper Q…



         Industry Lower Q…




D&B Rating



 Current Rating as of 04-13-2020                                           Previous Rating

   Employee Size                     Risk Indicator                         Employee Size                      Risk Indicator

                                     3 : Moderate Risk
    1R : 10 employees and                                           1R : 10 employees and         4 : Higher than
          over                                                           over                         Average Risk



Trade Payments
 Trade Payments Summary (Based on 24 months of data)


 Overall Payment Behavior          % of Trade Within Terms             Highest Past Due

 19                                72%                                 US$
                                                                       3,000,000
 Days Beyond Terms




 Highest Now Owing:                Total Trade Experiences:            Total Unfavorable Comments:
 US$ 3,000,000                     35                                  0

                                   Largest High Credit:                Largest High Credit:
                                   US$ 3,000,000                       US$ 0

                                   Average High Credit:                Total Placed in Collections:
                                   US$ 221,331                         0

                                                                       Largest High Credit:
                                                                       US$ 0




 Trade Payments By Credit Extended (Based on 12 months of data)



  Range of Credit Extended (US$)              Number of Payment Experiences               Total Value          % Within Terms

 100,000 & over                                                                  8     US$ 6,200,000                48

 50,000 - 99,999                                                                 1         US$ 55,000               100

 15,000 - 49,999                                                                 4        US$ 115,000               83

 5,000 - 14,999                                                                  6         US$ 37,500               73

 1,000 - 4,999                                                                   4         US$ 10,000               37
 Less than 1,000                                                                 6            US$ 1,100             100




 Trade Payments By Industry (Based on 24 months of data)



                                                          Largest           % Within    1 - 30     31 - 60     61 - 90    91 +
                                       Number of          High                Terms     Days        Days        Days      Days
                                       Payment            Credit          (Expand to    Late        Late        Late      Late
  Industry Category                   Experiences        (US$)                View)     (%)         (%)         (%)       (%)


  15 - Building Construction -                      1        2,500
    General Contractors and
    Operative Builders

    1531 - Operative builders                        1        2,500              50           0           50         0       0
                                                        Largest       % Within   1 - 30   31 - 60   61 - 90   91 +
                                      Number of         High            Terms    Days      Days      Days     Days
                                      Payment           Credit      (Expand to   Late      Late      Late     Late
Industry Category                    Experiences       (US$)            View)    (%)       (%)       (%)      (%)

 27 - Printing, Publishing and                     1      5,000
   Allied Industries

   2741 - Misc publishing                           1      5,000          100         0         0         0      0

 28 - Chemicals and Allied                         4    900,000
   Products

   2819 - Mfg inorganic chemcls                     1    100,000           50       50          0         0      0

   2869 - Mfg organic chemicals                     2      5,000           83       17          0         0      0

   2899 - Mfg chemicals                             1    900,000          100         0         0         0      0

 40 - Railroad Transportation                      1     40,000

   4011 - Railroad                                  1     40,000           50         0       50          0      0

 47 - Transportation Services                      1   1,000,000

   4731 - Arrange cargo transpt                     1   1,000,000         100         0         0         0      0

 48 - Communications                               1         50

   4813 - Telephone communictns                     1         50          100         0         0         0      0

 49 - Electric, Gas and Sanitary                   2    500,000
   Services

   4925 - Gas production/distrb                     1    500,000          100         0         0         0      0

   4941 - Water supply                              1         50          100         0         0         0      0

 50 - Wholesale Trade - Durable                    3    100,000
   Goods

   5014 - Whol tires/tubes                          1     35,000          100         0         0         0      0

   5084 - Whol industrial equip                     1    100,000            0         0         0         0    100

   5085 - Whol industrial suppl                     1         50          100         0         0         0      0

 55 - Automotive Dealers and                       1        750
   Gasoline Service Stations

   5531 - Ret auto supplies                         1        750          100         0         0         0      0

 62 - Security and Commodity                       1   3,000,000
   Brokers Dealers Exchanges and
   Services

   6282 - Investment advice                         1   3,000,000           0      100          0         0      0

 63 - Insurance Carriers                           1    100,000

   6351 - Surety insurance                          1    100,000            0         0         0      100       0

 64 - Insurance Agents, Brokers                    1        100
   and Service

   6411 - Insurance agent                           1        100          100         0         0         0      0

 65 - Real Estate                                  1      7,500

   6512 - Nonresident bldng opr                     1      7,500          100         0         0         0      0

 72 - Personal Services                            1      7,500

   7299 - Misc personal svcs                        1      7,500            0         0         0      100       0

 73 - Business Services                            2    500,000
                                                              Largest             % Within       1 - 30       31 - 60       61 - 90     91 +
                                           Number of          High                  Terms        Days          Days          Days       Days
                                           Payment            Credit            (Expand to       Late          Late          Late       Late
 Industry Category                        Experiences        (US$)                  View)        (%)           (%)           (%)        (%)

   7359 - Misc equipment rental                           1    500,000                100             0             0             0         0

   7389 - Misc business service                           1     15,000                100             0             0             0         0

 75 - Automotive Repair, Services                        2      5,000
   and Parking

   7513 - Truck rental/leasing                            2      5,000                 33           17             33             0        17

 87 - Engineering Accounting                             2      7,500
   Research Management and
   Related Services

   8721 - Accounting services                             1      2,500                 50             0            50             0         0

   8743 - Public relations                                1      7,500                100             0             0             0         0

 93 - Public Finance Taxation and                        1        100
   Monetary Policy

   9311 - Public nance                                    1        100                100             0             0             0         0

 99 - Nonclassi able                                     2     55,000
   Establishments

   9999 - Nonclassi ed                                    2     55,000                100             0             0             0         0




Trade Lines




 Date of                                                        High Credit       Now Owes            Past Due
 Experience     Payment Status               Selling Terms           (US$)           (US$)              (US$)          Months Since Last Sale

10/20                Pays Slow 30-120+    -                             2,500          2,500               2,500           Between 2 and 3
                                                                                                                                   Months

09/20                Pays Promptly        -                         25,000           25,000                    0                            1

09/20                Pays Promptly        N30                             50                 0                 0          Between 6 and 12
                                                                                                                                   Months
09/20                Pays Prompt to       -                         40,000           15,000               15,000           Between 2 and 3
                     Slow 45+                                                                                                      Months

09/20                Pays Prompt to       -                             5,000           500                 500                             1
                     Slow 60+

09/20                Pays Prompt to       -                             2,500          2,500               1,000                            1
                     Slow 60+
09/20                Pays Prompt to       -                             2,500                0                 0           Between 2 and 3
                     Slow 60+                                                                                                      Months

09/20                Pays Promptly        -                         15,000           10,000                    0                            1

09/20                Pays Slow 120+       -                        100,000          100,000           100,000                               1

09/20                -                    Cash account                  1,000                -                 -                            1
09/20                -                    Cash account                   250                 0                 0                            1

09/20                Pays Slow 30+        -                      3,000,000        3,000,000         3,000,000                                  -

08/20                Pays Slow 60+        -                        100,000                   0                 0          Between 6 and 12
                                                                                                                                   Months

07/20                -                    Cash account                    50                 -                 -          Between 6 and 12
                                                                                                                                   Months
  Date of                                                           High Credit        Now Owes      Past Due
  Experience         Payment Status                Selling Terms         (US$)            (US$)        (US$)    Months Since Last Sale

 04/20                Pays Promptly             N7                  1,000,000                   0          0                            1

 04/20                Pays Promptly             N30                   500,000                   0          0                            1
 04/20                Pays Promptly             Special                55,000                   0          0                            1
                                                Agreemnt

 04/20                Pays Promptly             N30                    35,000                   0          0         Between 4 and 5
                                                                                                                             Months

 04/20                Pays Promptly             Lease                    7,500                  0          0                            1
                                                Agreemnt

 04/20                Pays Promptly             N30                      7,500                  0          0       Between 6 and 12
                                                                                                                            Months

 04/20                Pays Promptly             N15                      5,000                  0          0                            1

 04/20                Pays Promptly             N30                       750                   0          0                            1

 04/20                Pays Promptly             PROX                        50                 50          0                            1

 04/20                Pays Prompt to            -                     100,000            100,000      55,000                            1
                      Slow

 04/20                Pays Prompt to            N30                      2,500                  0          0                            1
                      Slow 15+

 04/20                Pays Slow 90+             N30                      7,500                500        500                            1

 04/20                -                         Cash in                       -                  -          -                           1
                                                advance
 03/20                Pays Promptly             N30                   900,000                   0          0         Between 2 and 3
                                                                                                                             Months

 03/20                Pays Promptly             N10                   500,000            500,000           0         Between 4 and 5
                                                                                                                             Months

 03/20                Pays Promptly             N30                      5,000               2,500         0                            1

 03/20                Pays Promptly             N30                       100                   0          0                            1
 02/20                -                         Cash account              250                    -          -      Between 6 and 12
                                                                                                                            Months

 07/19                Pays Promptly             -                         100                    -          -                           1

 10/18                -                         Cash account              100                    -          -                           1

 09/18                Pays Promptly             -                           50                  0          0       Between 6 and 12
                                                                                                                            Months




Legal Events

  The following Public Filing data is for information purposes only and is not the o cial record. Certi ed copies can only
  be obtained from the o cial source.




 Judgements                            Liens                              Suits                             UCC Filings


 0                                     0                                  0                                 22
 Latest Filing: -                      Latest Filing: -                   Latest Filing: -                  Latest Filing: 09-25-2020
Events




UCC Filing - Termination

Filing Date                09-25-2020

Filing Number              2000498594

Received Date              09-28-2020
Original Filing Date       09-12-2019

Original Filing Number     190034775187

Secured Party              SLATE ADVANCE, LAKEWOOD, CA

Debtors                    SANMIGUEL, THOMAS

Debtors                    and OTHERS
Filing O ce                SECRETARY OF STATE/UCC DIVISION, AUSTIN, TX


UCC Filing - Termination

Filing Date                09-17-2020

Filing Number              2000487166
Received Date              09-18-2020

Original Filing Date       10-31-2019

Original Filing Number     190041414933

Secured Party              C T CORPORATION SYSTEM, AS REPRESENTATIVE, GLENDALE, CA

Debtors                    SGR ENERGY INC
Debtors                    and OTHERS

Filing O ce                SECRETARY OF STATE/UCC DIVISION, AUSTIN, TX


UCC Filing - Original

Filing Date                10-31-2019

Filing Number              190041414933
Received Date              11-05-2019

Collateral                 All Assets and proceeds - All Accounts receivable and proceeds - All Inventory
                           and proceeds - All Account(s) and proceeds - and OTHERS

Secured Party              C T CORPORATION SYSTEM, AS REPRESENTATIVE, GLENDALE, CA

Debtors                    SGR ENERGY INC

Debtors                    and OTHERS
Filing O ce                SECRETARY OF STATE/UCC DIVISION, AUSTIN, TX


UCC Filing - Original

Filing Date                09-12-2019

Filing Number              190034775187

Received Date              09-17-2019
Collateral                 All Assets and proceeds - All Accounts receivable and proceeds - All Inventory
                           and proceeds - All Account(s) and proceeds - and OTHERS
Secured Party            SLATE ADVANCE, LAKEWOOD, CA
Debtors                  SANMIGUEL, THOMAS

Debtors                  and OTHERS

Filing O ce              SECRETARY OF STATE/UCC DIVISION, AUSTIN, TX


UCC Filing - Original

Filing Date              07-24-2019

Filing Number            190028029122

Received Date            07-30-2019

Collateral               Negotiable instruments including proceeds and products - Inventory including
                         proceeds and products - Account(s) including proceeds and products - Assets
                         including proceeds and products - and OTHERS

Secured Party            CORPORATION SERVICE COMPANY, AS REPRESENTATIVE, SPRINGFIELD, IL

Debtors                  SGR ENERGY

Debtors                  and OTHERS

Filing O ce              SECRETARY OF STATE/UCC DIVISION, AUSTIN, TX


UCC Filing - Original

Filing Date              05-15-2019

Filing Number            190017871458

Received Date            05-21-2019

Collateral               Inventory and proceeds - Account(s) and proceeds - Equipment and proceeds -
                         Machinery and proceeds - and OTHERS

Secured Party            CORPORATION SERVICE COMPANY, AS REPRESENTATIVE, SPRINGFIELD, IL

Debtors                  SGR ENERGY, INC.

Filing O ce              SECRETARY OF STATE/UCC DIVISION, AUSTIN, TX

UCC Filing - Amendment

Filing Date              03-19-2019

Filing Number            1900096509

Received Date            04-02-2019

Collateral               Equipment - Vehicles

Original Filing Date     11-30-2018
Original Filing Number   180041985652

Secured Party            AMUR EQUIPMENT FINANCE, INC., GRAND ISLAND, NE

Debtors                  SGR ENERGY, INC.

Filing O ce              SECRETARY OF STATE/UCC DIVISION, AUSTIN, TX


UCC Filing - Original

Filing Date              11-30-2018

Filing Number            180041985652

Received Date            12-04-2018

Collateral               Accounts receivable and proceeds - Inventory and proceeds - Account(s) and
                         proceeds - Vehicles and proceeds
Secured Party           AMUR EQUIPMENT FINANCE, INC., GRAND ISLAND, NE

Debtors                 SGR ENERGY, INC.

Filing O ce             SECRETARY OF STATE/UCC DIVISION, AUSTIN, TX

UCC Filing - Original

Filing Date             10-07-2015

Filing Number           150032467513

Received Date           10-13-2015

Collateral              Inventory and proceeds - Farm products/crops and proceeds - Oil, gas and
                        minerals and proceeds

Secured Party           VMF SPECIAL PURPOSE VEHICLE FOR THE ACCOUNT OF THE U1 SEGREGATED
                        PORTFOLIO, NEW YORK, NY

Debtors                 SGR ENERGY, LLC

Filing O ce             SECRETARY OF STATE/UCC DIVISION, AUSTIN, TX


UCC Filing - Original

Filing Date             10-07-2015

Filing Number           150032467492

Received Date           10-13-2015

Collateral              Inventory and proceeds - Farm products/crops and proceeds - Oil, gas and
                        minerals and proceeds

Secured Party           VMF SPECIAL PURPOSE VEHICLE FOR THE ACCOUNT OF THE Q1 SEGREGATED
                        PORTFOLIO, NEW YORK, NY

Debtors                 SGR ENERGY, LLC

Filing O ce             SECRETARY OF STATE/UCC DIVISION, AUSTIN, TX


UCC Filing - Original

Filing Date             10-07-2015

Filing Number           150032467250

Received Date           10-13-2015

Collateral              Inventory and proceeds - Farm products/crops and proceeds - Oil, gas and
                        minerals and proceeds

Secured Party           VMF SPECIAL PURPOSE VEHICLE FOR THE ACCOUNT OF THE C1 SEGREGATED
                        PORTFOLIO, NEW YORK, NY

Debtors                 SGR ENERGY, LLC

Filing O ce             SECRETARY OF STATE/UCC DIVISION, AUSTIN, TX


UCC Filing - Original

Filing Date             10-07-2015
Filing Number           150032467018

Received Date           10-13-2015

Collateral              Inventory and proceeds - Farm products/crops and proceeds - Oil, gas and
                        minerals and proceeds

Secured Party           CARLYLE GLOBAL MARKET STRATEGIES COMMODITIES FUNDING 2015-1, LTD.,
                        NEW YORK, NY

Debtors                 SGR ENERGY, LLC
 Filing O ce                             SECRETARY OF STATE/UCC DIVISION, AUSTIN, TX


 UCC Filing - Original

 Filing Date                             10-07-2015

 Filing Number                           150032466865

 Received Date                           10-13-2015

 Collateral                              Inventory and proceeds - Farm products/crops and proceeds - Oil, gas and
                                         minerals and proceeds

 Secured Party                           CARLYLE GLOBAL MARKET STRATEGIES COMMODITIES FUNDING 2014-1, LTD.,
                                         NEW YORK, NY

 Debtors                                 SGR ENERGY, LLC

 Filing O ce                             SECRETARY OF STATE/UCC DIVISION, AUSTIN, TX




  The public record items contained in this report may have been paid, terminated, vacated or released prior to the date
  this report was printed. This information may not be reproduced in whole or in part by any means of reproduction




  There may be additional UCC Filings in D&B's le on this company available by contacting 1-800-234-3867.




Special Events
                                                                                                                    04-13-2020


 A Rating change has occurred on this company.




Company Pro le
 Company Overview


 D-U-N-S                                 Mailing Address                          Employees
 02-914-9107                             United States                            22
 Legal Form                              Telephone                                Age (Year Started)
 Corporation (US)                        (832) 286-1524                           9 years (2011)
 History Record                          Present Control Succeeded                Named Principal
 Clear                                   2011                                     Thomas San Miguel, PRESIDENT
 Date Incorporated                                                                Line of Business
 02-05-2016                                                                       Whol petroleum products
 State of Incorporation
 Texas
 Ownership
 Not publicly traded
Business Registration


Corporate and business registrations reported by the secretary of state or other o cial source as of: 10-21-2020
This data is for informational purposes only, certi cation can only be obtained through the O ce of the Secretary of State.

Registered Name                       SGR ENERGY, INC.

Corporation Type                      Corporation (US)

Business Commenced On                 2011

State of Incorporation                TEXAS

Date Incorporated                     02-05-2016

Registration ID                       0802397325
Registration Status                   IN EXISTENCE

Filing Date                           02-05-2016

Where Filed                           SECRETARY OF STATE



 Registered Agent

Name                                  THOMAS SAN MIGUEL

Address                               3707 CYPRESS CREEK PKWY. ;SUITE 500, HOUSTON, TX, 770680000



 Registered Principal

Name                                  THOMAS SAN MIGUEL

Title                                 President

Address                               1018 BENTWATER DRIVE, MONTGOMERY, TX, 773560000

Name                                  THOMAS SAN MIGUEL
Title                                 Chief Executive O cer

Address                               1018 BENTWATER DRIVE, MONTGOMERY, TX, 773560000

Name                                  THOMAS SAN MIGUEL

Title                                 Director

Address                               1018 BENTWATER DRIVE, MONTGOMERY, TX, 773560000




Principals


 O cers

 THOMAS SAN MIGUEL, MNG MBR-CEO

 Directors

 DIRECTOR(S): THE OFFICER(S)




Company Events
The following information was reported on: 03-18-2020

The Texas Secretary of State's business registrations le showed that SGR Energy, Inc. was registered as a Corporation on
February 5, 2016, under le registration number 0802397325.

Business started 2011.

This business was registered as a Limited Liability Company in the State of Texas on November 28, 2011 but converted to a
Corporation registered in the State of Texas on February 5, 2016.

Although this company operates as a Limited Liability Company, the members have elected to use o cer titles to denote
areas of responsibility.

THOMAS SAN MIGUEL. 2011- present active here.

Business address has changed from 10655 Six Pines Dr Ste 210, The Woodlands, TX, 77380 to 14405 Walters Rd Ste 1018,
Houston, TX, 77014.

Business address has changed from 14405 Walters Rd Ste 1018, Houston, TX, 77014 to 3707 Cypress Creek Pkwy Ste 500,
Houston, TX, 77068.

Business address has changed from 3707 Cypress Creek Pkwy, Houston, TX, 77068 to 3707 Cypress Creek Pkwy Ste 500 ,
Houston, TX, 77068.

Business address has changed from 3707 Cypress Creek Pkwy Ste 500 , Houston, TX, 77068 to 3707 Cypress Creek Pkwy,
Houston, TX, 77068.




Business Activities And Employees


The following information was reported on: 03-18-2020

 Business Information

Description                          Wholesales petroleum or petroleum products (100%).

                                     Terms are Net 30 days. Sells to retailers.


Employees                            22 which includes o cer(s).

Financing Status                     Unsecured

Tenure                               Rents

Facilities                           Rents Leases 4,000 sq. ft. on ve oor of 5 story brick building.


SIC/NAICS Information


                                                                                                           Percentage of
 SIC Codes                                        SIC Description                                          Business

5172                                             Whol petroleum products                               -

51720000                                         Petroleum products, nec                               -




 NAICS Codes                                      NAICS Description

424720                                           Petroleum and Petroleum Products Merchant Wholesalers (except Bulk
                                                 Stations and Terminals)
 Government Activity



  Activity Summary

 Borrower(Dir/Guar)                   No

 Administrative Debt                  No

 Contractor                           No
 Grantee                              No

 Party excluded from federal          No
 program(s)



  Possible candidate for socio-economic program consideration

 Small Business                       Yes (2020)




Financials
                           D&B currently has no nancial information on le for this company



                       This information may not be reproduced in whole or in part by any means of reproduction.


                                           ©Dun & Bradstreet, Inc. 2020. All rights reserved
